Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Moses (Applicant’s representative) on 5/18/22.
The application has been amended as follows: 
In the Claims:
In line 1 of claim 7, “set forth in claim 1” has been deleted and replaced with --set forth in claim 6--.
Claims 11-16 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1. In particular, the prior art discloses various arrangements of folding trailers and vertically stowable trailers (see references cited). Of the vertically stowable trailers, many have caster wheels attached or attachable to the trailer at locations to allow for rolling on the ground when the trailer is in the vertically stowed configuration (see at least Nordstrom ‘306, Thurm ‘323, Spainbower ‘071, Leib ‘145, Kelly ‘836, Mayfield ‘462). However, these configurations do not appear to teach or fairly suggest the combination of limitations of independent claim 1, including: a first pair of castor wheels attached to said rear cross member so that said castor wheels are oriented to face rearwardly when said trailer is oriented in a horizontal position; and a second pair of castor wheels, wherein each of said second pair of castor wheels is attached to a rear portion of said wheel housing so that said castor wheels are oriented to face rearwardly when said trailer is oriented in a horizontal position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618